The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 12, 2022. In virtue of this communication, claims 1-5 and 8-20 are currently patentable. 

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Peng et al. (US 20190139496 A1) in view of Ren (US 20150049070 Al) discloses an apparatus for display includes an active region, a gate scanning driver, and light emitting driver. The active region includes a plurality of subpixels. The gate scanning driver is operatively coupled to the active region and configured to scan the plurality of subpixels in a first period of each frame at a first rate. The light emitting driver is operatively coupled to the active region and configured to cause the plurality of subpixels to start emitting light in a second period of each frame at a second rate. The second rate is higher than the first rate. The second period overlaps the first period. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624